Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Mutchler on June 10, 2022.
The application has been amended as follows: 
Claims 14, 15, 24 and 25 have been amended as follows:
 
14. 	(Currently Amended) An extrusion apparatus having a diagnostic system, the extrusion apparatus comprising:
a material processing section comprising an extruder screw disposed for rotation in a barrel, a temperature control system comprising at least one heater and at least one cooler system in thermal communication with the barrel;
a speed control apparatus comprising a drive unit in communication with a speed variation device, the speed variation device being coupled to the extruder screw for rotation of the extruder screw; characterized in that:
the diagnostic system in communication with the material processing section and the speed control apparatus, the diagnostic system configured to verify operation of the extrusion apparatus within design limits, identify and diagnose anomalous operation of the extrusion apparatus and suggest remedies for the anomalous operation, the diagnostic system comprising:
	(a) a first sensor system in communication with the material processing section, the first sensor system configured to measure operating performance of the material processing section during operation thereof and during processing of material to be extruded and a second sensor system in communication with the speed control apparatus, the second sensor system being configured to measure operating performance of the speed control apparatus during operation thereof and during processing of the material to be extruded and
(b) a computer processor controller in communication with the first sensor system and the second sensor system and a computer, the computer processor controller comprising a computer readable medium that employs at least one algorithm and that is executable by the computer to generate signals characterizing the operating performance of the material processing section and the operating performance of the speed control apparatus;
(c) a data storage device in communication with the controller, the data storage device being configured to store a history of operating performance information, the at least one algorithm comprising a comparison module configured to generate comparisons of the operating performance information of the material processing section and the operating performance of the speed control apparatus of a current operating configuration to the history of operating performance information;
wherein the at least one algorithm comprises a predictive model configured to use the current operating configurations to identify maintenance recommendations of the barrel, the screw and the speed control apparatus and to calculate the remaining life of the screw and the barrel based upon the comparisons of the operating performance of the material processing section and the operating performance of the speed control apparatus of the current operating configuration to the history of operating performance information and wherein the predictive model is configured to calculate the remaining life of the screw and the barrel based upon material construction of the screw and barrel, operating conditions, materials processed, extruder output and operating time.

15. 	(Currently Amended) The extrusion apparatus of claim 14, wherein the signals comprise:
(a) at least one of heater continuity diagnostic data, heater resistance diagnostic data, solenoid diagnostic data, screw vibration diagnostic data, valve diagnostic data, leakage data, flow obstruction data, thermocouple diagnostic data, blower diagnostic data, and cooling system diagnostic data; and
(b) at least one of gear box diagnostic data, motor diagnostic data, bearing diagnostic data, motor and gearbox vibration diagnostic data, 

24. 	(Currently Amended) The extrusion apparatus of claim 14, wherein the signals comprise:
(a) heater continuity diagnostic data, heater resistance diagnostic data, solenoid diagnostic data, screw vibration diagnostic data, valve diagnostic data, leakage data, flow obstruction data, thermocouple diagnostic data, blower diagnostic data, and cooling system diagnostic data; and
(b) gear box diagnostic data, motor diagnostic data, bearing diagnostic data, motor and gearbox vibration diagnostic data, 

25. 	(Currently Amended) The extrusion apparatus of claim 14, wherein the at least one algorithm generates predictive life messages and maintenance recommendations.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or reasonably suggest the extrusion apparatus, as recited by claims 14-26, particularly wherein the at least one algorithm comprises a predictive model configured to use the current operating configurations to identify maintenance recommendations of the barrel, the screw and the speed control apparatus and to calculate the remaining life of the screw and the barrel based upon the comparisons of the operating performance of the material processing section and the operating performance of the speed control apparatus of the current operating configuration to the history of operating performance information and wherein the predictive model is configured to calculate the remaining life of the screw and the barrel based upon material construction of the screw and barrel, operating conditions, materials processed, extruder output and operating time.  Kuhman et al. (-265) calculates remaining life of the screw and barrel by measuring wear thereof.  However, claims 14-26 calculates remaining life of the screw and barrel by comparisons of the operating performance of the material processing section and the operating performance of the speed control apparatus of the current operating configuration to the history of operating performance information. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744